DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Information Disclosure Statement	3
III. Specification and Drawings	3
IV. Claim Interpretation	5
V. Claim Rejections - 35 USC § 112	6
A. Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	6
1. Claim 1	6
2. Claim 4	9
3. Claims 5 and 15	9
VI. Claim Rejections - 35 USC § 102	9
A. Claims 1-6 and 8-15 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by US 2017/0219518 (“Lee-518”).	10
B. Claims 1-6, 8-12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2016/085126 (“Lee-126”).	12
VII. Claim Rejections - 35 USC § 103	16
A. Claims 1-4, 6, 9-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the article by Cho, Won-Ju, et al. entitled, “Microwave Annealing Effect for Highly Reliable Biosensor: Dual-Gate Ion-Sensitive Field-Effect Transistor Using Amorphous InGaZnO Thin-Film Transistor”, Applied Materials and Interfaces, 2014, 6, pp. 22680-22686 (“Cho”) in view of US 5,078,855 (“Mochizuki”).	17
B. Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Mochizuki, as applied to claims 1 and 4 above, and further in view of Lee-126.	25
C. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Mochizuki, as applied to claims 1 and 4 above, and further in view of US RE39,760 (“Tsang”).	26
D. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Mochizuki, as applied to claims 1 and 12 above, and further in view of US 2015/0197797 (“Rothberg”).	27
VI. Pertinent Prior Art	28
Conclusion	29


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Information Disclosure Statement
 The foreign references cited in the IDS dated 12/28/2018 and 12/31/2018 have been considered to the extent that they have been provided in the English language or otherwise have relevant figures.  Those having lines drawn therethrough have no English and cannot be considered.  (See MPEP 609.04(a)(III) and 37 CFR 1.98(a)(3).)

III. Specification and Drawings
(1) The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 100 (¶ 46).  

(2) The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “137” has been used to designate both the drain electrode (of drain 133) as in Fig. 1 and the “upper gate electrode 137” (Specification: ¶ 47).  Fig. 1 shows that each of the upper gate electrode, the source electrode, and the drain electrode, although made from the same material (i.e. TiN) are, nonetheless, separate electrodes.  Each should be separately labeled with its own reference character and said reference characters must also be added to the specification.

(3) The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “130” has been used to designate each of (1) an “ion-sensitive field-effect 130” (Specification: ¶ 46), a “signal processing unit 130” (Specification: ¶ 46), and (3) a “dual-gate field-effect transistor (130)” (Fig. 1). 
(4) The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both (1) “disposable immuno-reaction gate (110)” (Figs. 1 and 3), which is nowhere recited in the specification, and (2) “sensing unit 110” (Specification: ¶ 46).  
With regard to items (3) and (4) above, although Examiner cannot be sure, it appears that the only ion-sensitive field effect transistor (ISFET) is shown in Fig. 3, because it is in contact with, and reacts to, the ions in the analyte solution, said ions functioning as the gate conductor in contact with a gate dielectric (presumed to be 113 in Fig. 2, perhaps) and allowing current to pass through the channel between the source S and the drain D.  Thus, it would appear that the ISFET is element 110 rather than element 130.  In this regard, the DGFET 130 shown in Fig. 1 never comes into contact with an analyte solution, much less one containing ions, and therefore cannot be an ISFET, so it is unclear why the Specification sporadically calls the DGFET 130 in Fig. 1, the “ion-sensitive field-effect transistor 130” (¶ 46). 
Still more confusing is that the specification states, 
In a specific embodiment, the sensor 100 may include the electrochemical sensing unit 110 for detecting an analyte in a sample and a signal processing unit 130 for amplifying signals generated from the sensing unit 110, wherein the signal processing unit 130 may be electrically connected to the sensing unit 110 and may include the ion-sensitive field-effect transistor 130, the sensing unit 110 may be separable from the signal processing unit 130, and the connection may be made between an electrode of the sensing unit 110 and an upper gate electrode of the transistor 130.”
(Specification: ¶ 46; emphasis added)
According to the sentence, the “signal processing unit 130” includes itself, i.e. which is the “the ion-sensitive field-effect transistor 130”.  As such, the specification is unclear. 

(5) Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

IV. Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
(1) “sensing unit” in claims 1, 2, and 12,
(2) “plurality of sensing units” in claims 12 and 14,
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

V. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A. Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
1. Claim 1
Claim 1 reads,
1. A diagnostic sensor for colorectal cancer, the sensor comprising: 
[1] an electrochemical sensing unit for detecting an analyte in a sample, and 
[2a] a signal processing unit for amplifying signals generated from the sensing unit, 
the sensing unit and comprising an ion-sensitive field-effect transistor [“ISFET”], 
wherein 
[3] the sensing unit [110] is separable from the signal processing unit, 
[4a] the ion-sensitive field-effect transistor [actually the “signal processing unit 130” as sometimes stated in ¶ 46 of the specification and as shown in Fig. 1 as DGFET 130] comprises 
[4b] a lower gate electrode; 
[4c] a lower insulating layer formed on the lower gate electrode; 
[4d] a source and a drain, formed on the lower insulating layer and separated from each other; 
[4e] a channel layer formed on the lower insulating layer and arranged between the source and the drain; 
[4f] an upper insulating layer formed on the source, the drain, and the channel layer; and 
[4g] an upper gate electrode formed on the upper insulating layer, and 
[5] the connection [120] is made between an electrode of the sensing unit and the upper gate electrode of the transistor.  
First, each occurrence of “the sensing unit” has an indefinite antecedent basis since it is not clear whether they refer back to “an electrochemical sensing unit” or to some other sensing unit.  Normally, the term “the sensing unit” may be considered as having “an electrochemical sensing unit” as the antecedent basis.  However, given the objections to the specification and drawings (supra) explaining that there is significant confusion as to which elements in the figures and the specification are actually the “signal processing unit 130” (Specification: ¶ 46), the “ion-sensitive field-effect transistor 130” (id.), and the “sensing unit 110” (id.), said sensing unit 110 actually being the ISFET 110, as shown in Fig. 3, rather than the DGFET 130 shown in Fig. 1, the element “the sensing unit” is deemed as having definite antecedent basis to “an electrochemical sensing unit”.  
Second, the term “the connection” in the last feature of claim 1 has insufficient antecedent basis.  In this regard, that “the signal processing unit being electrically connected to the sensing unit” is recited earlier in claim 1, does not positively recite a structure, i.e. “a connection”; therefore, there is no structure serving as an antecedent basis for “the connection”.  Moreover, the term “connection” may be mechanical (physical), inductive, optical, etcetera, rather than just electrical.  Moreover, this feature is made more confusing by claim 2:
2. The diagnostic sensor for colorectal cancer of claim 1, further comprising a connecting portion for connecting the sensing unit to the signal processing unit.  
Is the claimed “the connection” of claim 1 the “a connecting portion” of claim 2 or a different connection?  Fig. 1 shows only the “connecting portion 120” (Specification: ¶ 46).
Third, the last line recites “the transistor”.  There is insufficient antecedent basis for this limitation in the claim.  The transistor may be the ISFET of the sensing unit 110 as shown in Fig. 3 or may be the ISFET that is somehow, also each of the signal processing unit 130 (specification: ¶ 46) and the DGFET 130 in Fig. 1.
Claims 2-15 depend from claim 1 and are rejected for including the same indefinite features. 
For the purposes of patentability, the claimed “ion-sensitive filed-effect transistor” will be taken to be the “signal processing unit 130” (Specification: ¶ 46) which is, as claimed, consistent with the DGFET 130 shown in Fig. 1.  The claimed “sensing unit” or “electrochemical sensing unit” will be interpreted as broadly as allowed since there are no structural features limiting it.  Thus, the claimed “sensing unit” may be (but may not be) interpreted as an ion-sensitive filed-effect transistor (ISFET), despite what the claim recites, since this is consistent with Fig. 3 showing that the “sensing unit 110” is an ISFET. 

2. Claim 4
Claim 4 recites the limitation "the electrodes" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5-8 depend from claim 4 and are rejected for including the same indefinite feature.

3. Claims 5 and 15
Each of claims 5 and 15 (twice in claim 15) recites “the transistor”.  There is insufficient antecedent basis for this limitation in the claim.  The term “the transistor may” may have antecedence to the “ion-sensitive filed-effect transistor” recited in claim 1, but the is not clear since it may also refer to the ISFET of the sensing unit 110 as shown in Fig. 3 or may be the ISFET that is somehow, also, each of the signal processing unit 130 (specification: ¶ 46) and the DGFET 130 in Fig. 1.
Claim 8 depends from claim 5 and is rejected for including the same indefinite feature.

VI. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A. Claims 1-6 and 8-15 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by US 2017/0219518 (“Lee-518”).
The applied reference has both common assignee and inventors with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With regard to claim 1, Lee-518 discloses, generally in Figs. 1 and 3,
1. A diagnostic sensor 100 for colorectal cancer, the sensor comprising: 
[1] an electrochemical sensing unit 110 for detecting an analyte in a sample, and 
[2a] a signal processing unit 130 for amplifying signals generated from the sensing unit [¶ 51], 
[2b] the signal processing unit 130 being electrically connected to the sensing unit and comprising an ion-sensitive field-effect transistor 130 [¶ 51], 
wherein 
110 is separable from the signal processing unit 130 [as shown in Fig. 1], 
[4a] the ion-sensitive field-effect transistor 130 [Fig. 3; ¶ 54] comprises 
[4b] a lower gate electrode 131 [Fig. 3]; 
[4c] a lower insulating layer 132 formed on the lower gate electrode; 
[4d] a source 134(S) and a drain 133(D), formed on the lower insulating layer and separated from each other; 
[4e] a channel layer 135 formed on the lower insulating layer and arranged between the source and the drain; 
[4f] an upper insulating layer 136 formed on the source, the drain, and the channel layer; and 
[4g] an upper gate electrode 137(TG) formed on the upper insulating layer [Figs. 1 and 3], and 
[5] the [sic; should be “a”] connection [by 120] is made between an electrode of the sensing unit 110 [i.e. the prongs in Fig. 1] and the upper gate electrode 137(TG) of the [ion-sensitive field-effect] transistor 130 [as shown in Fig. 1; ¶ 51 and last feature of claim 1 which states “an electrode of the sensing unit is electrically connected to the upper gate electrode of the ISFET” and claim 2].  
See also claim 1 of Lee-518 which is identical to claim 1 of the Instant Application except for the use of the sensor for “urinalysis” instead of for colorectal cancer.
In addition, claims 2-6 and 8-15 of Lee are the same as claims 2-6 and 8-15 of the Instant Application again, except for the use of the sensor for “urinalysis” instead of for colorectal cancer. 
With regard to the preamble of claims 1-6 and 8-15, the limitation, “for colorectal cancer” is a statement of intended use of the diagnostic sensor and fails to have patentable weight.  Because the sensor in Lee-518 includes all of the claimed structural limitations, it is inherently capable of being used for colorectal cancer.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

B. Claims 1-6, 8-12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2016/085126 (“Lee-126”).
The applied reference shares common assignees and inventors with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
If Applicant relies on 102(b)(2)(C) to except Lee-126 as prior art currently available under 35 USC 102(a)(2), then it is still applicable as prior art under 35 U.S.C. 102(a)(1) that cannot be excepted under 35 U.S.C. 102(b)(2)(C).  Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under 37 CFR 1.130(b).  (See MPEP 717.01.)
Turning now to the rejection …

With regard to claim 1, Lee-126 discloses, generally in Fig. 1,
1. A diagnostic sensor for colorectal cancer, the sensor comprising: 
[1] an electrochemical sensing unit 130 [p. 6, lines 24-30] for detecting an analyte [Fig. 2: “Analyte”] in a sample [“clinical sample” at p. 2, line 1 to p. 3, line 5, p. 6, lines 32-49], and 
[2a] a signal processing unit 120 for amplifying signals generated from the sensing unit [p. 6, lines 14-22], 
[2b] the signal processing unit 120 being electrically connected to the sensing unit 130 and comprising an ion-sensitive field-effect transistor 120 [as consistent with the Instant Application, the signal processing unit 120 and the ion-sensitive field-effect transistor 120 are the same entity, i.e. the dual-gate FET (supra)], 
wherein 
[3] the sensing unit 130 is separable from the signal processing unit [by means of the plug at bottom of sensing unit 130; p. 6, lines 24-30], 
[4a] the ion-sensitive field-effect transistor 120 [p. 6, lines 14-22] comprises 
[4b] a lower gate electrode [“top gate 107”, Primary Gate]; 
[4c] a lower insulating layer [“lower insulating film 102”] formed on the lower gate electrode; 
[4d] a source [103, Source] and a drain [104, Drain], formed on the lower insulating layer and separated from each other; 
[4e] a channel layer [“channel layer 105” Body] formed on the lower insulating layer and arranged between the source and the drain; 
[4f] an upper insulating layer [“upper insulating film 106”] formed on the source, the drain, and the channel layer [as shown in Fig. 1 as 106 extends onto each of 103, 104, and 105]; and 
[4g] an upper gate electrode [“top gate electrode 107”] formed on the upper insulating layer, and 
[5] the connection is made between an electrode 108 of the sensing unit [i.e. the plug at bottom of sensing unit 130; p. 6, lines 24-30] and the upper gate electrode 107 of the [ion-sensitive field-effect] transistor 120.  


With regard to claims 2 and 3, Lee-126 further discloses,
2. The diagnostic sensor for colorectal cancer of claim 1, further comprising a connecting portion unit [i.e. the plug at bottom of sensing unit 130; p. 6, lines 24-30] for connecting the sensing unit 130 to the signal processing unit 120.  
3. The diagnostic sensor for colorectal cancer of claim 1, further comprising a display unit for displaying results.  
The display is inherently included as evidenced by the displayed results shown in Figs. 4-9.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
With regard to claim 4-6, 8-11, and 15. Lee further discloses,
4. The diagnostic sensor for colorectal cancer of claim 1, wherein the sensing unit 130 comprises 
[1] a substrate [“The substrate used is a p-type silicon” at p. 9, lines 24-26]; 
[2] a working electrode [108 in Fig. 1 or “the Ti to the metal electrode” at p. 9, line 27] and a reference electrode [“a replaceable the Ag/AgCl reference electrode is grounded to the upper electrode of the sensor” at p. 9, lines 41-42] both formed on the substrate; 
[3] an analyte-binding material [sensing film 109 and/or receptor 51 at p. 6, lines 32-37)] immobilized on the working electrode; and 
[4] a test cell [made by PDMS at p. 9, lines 32-35] for accommodating the electrodes, the analyte-binding material 51, and the analyte [i.e. “clinical sample” (supra)].  
5. The diagnostic sensor for colorectal cancer of claim 4, wherein the sensing unit further comprises 
52 [at p. 6, line 39 to p. 7, line 3; e.g. AuNP in Fig. 2] coupled to the analyte-binding material via the analyte in the sample and having a negative charge or a positive charge [as shown in Fig. 2], and  
[2] 19signals of the analyte are amplified by electrostatic coupling (capacitive coupling) of the probe to electrons in the channel layer of the transistor [not a structure and is inherently what happens in an ISFET in the presence of bound analyte and probe having charges as shown in Fig. 2 of Lee-126; see also, e.g., p. 6, lines 39-41].  
6. The diagnostic sensor for colorectal cancer of claim 4, wherein the analyte-binding material is DNA, RNA, a nucleotide, a nucleoside, a protein, a polypeptide, a peptide, an amino acid, a carbohydrate, an enzyme, an antibody, an antigen, a receptor, a virus, a substrate, a ligand, a membrane, or a combination thereof [“Receptor 51 may be is coupled to a replaceable sensor 130, antibodies, cells, or DNA of at least one is functionalized. Biomarkers may include at least one of the antigens, cells, or DNA.”. 6, lines 35-37].  
8. The diagnostic sensor for colorectal cancer of claim 5, wherein the probe 52 comprises metal nanoparticles [“The nano-probe (52) includes a metal nanoparticle. For example, the metal nanoparticle may be a gold (gold).” at p. 6, lines 43-44].  
9. The diagnostic sensor for colorectal cancer of claim 1, wherein a thickness of an equivalent oxide film of the upper insulating layer 106 is thinner than a thickness of an equivalent oxide film of the lower insulating layer 102 [p. 8, lines 14-20].  
10. The diagnostic sensor for colorectal cancer of claim 1, wherein a thickness of the channel layer is 10 nm or less [“The channel layer 105 may be a layer of ultra-thin, for example, the thickness can be less than about 10 nm.” at p. 7, lines 14-15].  
11. The diagnostic sensor for colorectal cancer of claim 1, wherein the channel layer 105 comprises any one selected from the group consisting of an oxide semiconductor, an organic semiconductor, polycrystalline silicon, and monocrystalline silicon [“The channel layer 105 may include an oxide semiconductor, organic semiconductor, polycrystalline silicon, or at least one of single crystal silicon.” at p. 7, lines 42-43].  
15. The diagnostic sensor for colorectal cancer of claim 1, wherein the signal processing unit further comprises a calculation module electrically connected to the transistor, the calculation module for determining an amount of the analyte in the sample from a potential difference measured by the transistor [inherently present as shown by the potential vs. concentration graphs in Figs. 5 and 6].

Claims 12 and 14 read, 
12. The diagnostic sensor for colorectal cancer of claim 1, comprising

[2] wherein the plurality of sensing units are electrically connected to the plurality of ion-sensitive field-effect transistors, respectively.  
14. The diagnostic sensor for colorectal cancer of claim 12, wherein different analyte-binding materials are independently immobilized on each of the plurality of sensing units.  
The courts have held that mere duplication of parts has no patentable significance unless a new or unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a plurality of identical sensors 120/130 in order to increase throughput of the analysis of a plurality of clinical samples or, in the alternative, to analyze a single sample for a plurality of distinct analytes, thereby using different analyte-binding materials on each of the sensors, both of which are would be readily apparent to those of ordinary skill in the art—especially given the Lee-126 indicates that the sensor is capable of detecting many kinds of analytes representative of particular disease states (“Biosensors may diagnose hepatitis B, flu, hand, foot and mouth disease, pancreatic cancer, prostate cancer, at least one disease of the cervical cancer, or liver cancer” at p. 3, lines 37-38 and also p. 1, lines 26-36).

VII. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

A. Claims 1-4, 6, 9-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the article by Cho, Won-Ju, et al. entitled, “Microwave Annealing Effect for Highly Reliable Biosensor: Dual-Gate Ion-Sensitive Field-Effect Transistor Using Amorphous InGaZnO Thin-Film Transistor”, Applied Materials and Interfaces, 2014, 6, pp. 22680-22686 (“Cho”) in view of US 5,078,855 (“Mochizuki”).
Cho shares common authors/inventors with the Instant Application.  Cho was published in 2014 and therefore more than one year before the effective filing date of the Instant Application.  As such, Cho is available as prior art under 35 USC 102(a)(1) and there are no exceptions under 35 USC 102(b)(1) to disqualify Cho as prior art. 
Claim 1 reads,
1. A diagnostic sensor for colorectal cancer, the sensor comprising: 
[1] an electrochemical sensing unit for detecting an analyte in a sample, and 
[2a] a signal processing unit for amplifying signals generated from the sensing unit, 
[2b] the signal processing unit being electrically connected to the sensing unit and comprising an ion-sensitive field-effect transistor, 
wherein 
[3] the sensing unit is separable from the signal processing unit, 
[4a] the ion-sensitive field-effect transistor comprises 
[4b] a lower gate electrode; 
[4c] a lower insulating layer formed on the lower gate electrode; 
[4d] a source and a drain, formed on the lower insulating layer and separated from each other; 
[4e] a channel layer formed on the lower insulating layer and arranged between the source and the drain; 

[4g] an upper gate electrode formed on the upper insulating layer, and 
[5] the connection is made between an electrode of the sensing unit and the upper gate electrode of the transistor.  

With regard to claim 1, Cho discloses, generally in Figs. 1(a)-1(c) and as explained at pages 22681-22682, “Experimental Section”,
1. A diagnostic sensor for colorectal cancer, the sensor comprising: 
[1] an electrochemical sensing unit [“Detector”] for detecting an analyte in a sample, and 
[2a] a signal processing unit [EGFET = Transducer] for amplifying signals generated from the sensing unit, 
[2b] the signal processing unit [EGFET = Transducer] being electrically connected to the sensing unit and comprising an ion-sensitive field-effect transistor [EGFET], 
wherein 
[3] … [not taught] …  
[4a] the ion-sensitive field-effect transistor [EGFET] comprises 
[4b] a lower gate electrode [BG = P-Si]; 
[4c] a lower insulating layer [SiO2] formed on the lower gate electrode; 
[4d] a source and a drain [portions of IGZO layer beneath the source S and drain D electrodes made from Au on Ti], formed on the lower insulating layer and separated from each other [by the portion of the IGZO layer directly beneath the Ta2O5 gate dielectric and Al gate conductor which forms the channel]; 
[4e] a channel layer [portion of the IGZO layer directly beneath the Ta2O5 gate dielectric and Al gate conductor which forms the channel] formed on the lower insulating layer and arranged between the source and the drain; 
[4f] an upper insulating layer [Ta2O5 gate dielectric] formed on the source, the drain, and the channel layer; and 

[5] the connection [by the extension of the ITO layer as shown in Fig. 1(c)] is made between an electrode [working electrode of ITO] of the sensing unit [“Detector”] and the upper gate electrode [TG = Al] of the [ion-sensitive field-effect] transistor [EGFET].  
With regard to the preamble of claim 1, the limitation, “for colorectal cancer” is a statement of intended use of the diagnostic sensor and fails to have patentable weight.  Because the sensor in Lee-126 includes all of the claimed structural limitations, it is inherently capable of being used for colorectal cancer.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
With regard to feature [4f] of claim 1, the limitation requiring the “upper insulating layer” to be “formed on” the source, the drain, and the channel layer is being interpreted consistent with the Instant Application in that “on” means over since the Instant Application shows in Fig. 1 that there is no direct contact of the SiO2 layer on any part of the source 134 and drain 133 as is the case in Cho.  In addition, Cho shows that the Ta2O5 is deposited over the source and drain electrodes of Ti/Au and therefore over and “on” the source and drain portions of the IGZO layer.
This is all of the features of claim 1 disclosed in Cho.

With regard to feature [3] of claim 1, Cho does not explicitly discuss the separability of the sensing unit, i.e. the “Detector” from the from the signal processing unit or ISFET, i.e. the EGFET.  However, given (1) that Figs. 1(a)-1(c) shows that the sensing unit, i.e. the “Detector” is formed on a separate substrate (even shown in Fig. 1(a) by itself) from the signal processing unit, i.e. the EGFET, and (2) that Fig. 1(c) shows that the only connection between the ITO working electrode of the Detector and the top gate of EGFET appears to be by the ITO layer 
Nonetheless, Mochizuki, like Cho, teaches a sensor including separate FETs and sensing elements and explains that making the sensing element separable and disposable while keeping the expensive FET is economically beneficial: 
According to the present invention, the extended gate on which a sensitive membrane is formed and provided on a substrate with or without a reference electrode may be used as an independently functioning part for a biosensor or ion sensor, i.e., a chemical sensor. The chemical sensor of the present invention is thus economical by reason of the fact that the part, which comes in contact with and is contaminated by a sample [i.e. “ion sensing chip generally at 27 in Figs. 5 and 6 (col. 3, lines 23-43)], (and as such is not appropriate for re-use), is disposable separately from an expensive field-effect type transistor which forms another part of the sensor body and is recyclable.  At the same time, it is possible to obtain data of limited variations and measurements of improved accuracy.
(Mochizuki: col. 6, lines 29-42; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the signal processing EGFET separable from the sensing unit, i.e. the Detector, in order to reuse the EGFET, thereby saving money, as taught in Mochizuki (supra).
This is all of the features of claim 1.
With regard to claims 2 and 3, Cho further discloses, 
2. The diagnostic sensor for colorectal cancer of claim 1, further comprising a connecting portion [by the extension of the ITO layer as shown in Fig. 1(c)] for connecting the sensing unit [“Detector”] to the signal processing unit [EGFET = Transducer].  
3. The diagnostic sensor for colorectal cancer of claim 1, further comprising a display unit for displaying results.  
Cho states that “An Agilent Hewlett-Packard 4156B semiconductor parameter analyzer was used to measure the electrical characteristics of the a-IGZO TFTs and the pH-sensing st full ¶).  The display is inherently included as evidenced by the many displayed results shown in Figs. 2-4.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
Claim 4 reads,
4. The diagnostic sensor for colorectal cancer of claim 1, wherein the sensing unit comprises 
[1] a substrate; 
[2] a working electrode and a reference electrode both formed on the substrate; 
[3] an analyte-binding material immobilized on the working electrode; and 
[4] a test cell for accommodating the electrodes, the analyte-binding material, and the analyte.  
With regard to claim 4, Cho further discloses, again see the “Experimental Section”,
4. The diagnostic sensor for colorectal cancer of claim 1, wherein the sensing unit [“Detector”] comprises 
[1] a substrate [glass]; 
[2] a working electrode [ITO] and a reference electrode [“Reference Electrode” in Fig. 1(c)] both formed on the substrate [glass]; 
[3] … [not taught] … ; and 
[4] a test cell [PDMS reservoir] for accommodating the electrodes [ITO and “Reference Electrode”], … and the analyte [in the electrolyte to measure pH].  
With regard to features [3]-[4] of claim 4, and claim 6,
6. The diagnostic sensor for colorectal cancer of claim 4, wherein the analyte-binding material is DNA, RNA, a nucleotide, a nucleoside, a protein, a polypeptide, a peptide, an amino acid, a carbohydrate, an enzyme, an antibody, an antigen, a receptor, a virus, a substrate, a ligand, a membrane, or a combination thereof.  
The sensor shown in Figs. 1(a)-1(c) of Cho uses a tin oxide, ion sensitive membrane to determine pH.  Thus it does not include analyte-binding material, as required by feature [3] of claim 4.  However, Cho states “Also, the pH-based ISFETs can be used as an immunosensor antigen−antibody interaction after attaching the antibodies on the surface.  This means that a-IGZO TFT-based pH sensors fabricated in this work can be used to detect various biological events.” (Cho: p. 22685, left col., “Conclusion”; emphasis added).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to immobilize the antibodies by attachment to the surface of the working electrode (directly or indirectly) in order to monitor antigen−antibody interaction, as taught in Cho. 
So modified, the antibodies would be in the test cell [i.e. the PDMS reservoir] , as required by feature [4] because (1) they are formed on the working electrode which is also in the test cell and (2) they must contact the antigen-containing sample placed in the test cell in order to interact with the antigens.
This is all of the features of claims 4 and 6.
With regard to claim 9, Cho further discloses, again, see “Experimental Section”,
9. The diagnostic sensor for colorectal cancer of claim 1, wherein a thickness of an equivalent oxide film of the upper insulating layer [100 nm Ta2O3] is thinner than a thickness of an equivalent oxide film of the lower insulating layer [300 nm SiO2].  
With regard to claim 10, 
10. The diagnostic sensor for colorectal cancer of claim 1, wherein a thickness of the channel layer is 10 nm or less.  
Cho discloses a 70-nm thick channel. 
With regard to claim 11, Cho further discloses,
11. The diagnostic sensor for colorectal cancer of claim 1, wherein the channel layer comprises any one selected from the group consisting of an oxide semiconductor [IGZO], an organic semiconductor, polycrystalline silicon, and monocrystalline silicon.  

12. The diagnostic sensor for colorectal cancer of claim 1, comprising
[1] a plurality of sensing units each identical to the sensing unit and a plurality of ion-sensitive field-effect transistors each identical to the ion-sensitive field-effect 20transistor, 
[2] wherein the plurality of sensing units are electrically connected to the plurality of ion-sensitive field-effect transistors, respectively.  
The courts have held that mere duplication of parts has no patentable significance unless a new or unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a plurality of identical sensors including identical EGFETs (i.e. the claimed ISFET) and Detectors (i.e. the claimed “sensing unit”) in order to increase throughput of the analysis of a plurality of clinical samples or, in the alternative, to analyze a single sample for a plurality of distinct analytes, thereby using different analyte-binding materials on each of the sensors, both of which are would be readily apparent to those of ordinary skill in the art.  
Claim 13 reads,
13. The diagnostic sensor for colorectal cancer of claim 12, wherein, in the plurality of [ion-sensitive field effect] transistors, 
a plurality of sources are commonly grounded, 
a plurality of upper gate electrodes are commonly grounded, and 
a common voltage is applied to a plurality of lower gate electrodes.  
Claim 13 is functional language that fails to structurally distinguish over Cho.  Inasmuch as the top gates and bottom gates are electrodes and the source includes a source electrode, each is capable of having a ground or a common voltage applied thereto, as shown in Fig. 1(c) of Cho, 
With regard to claim 15, 
15. The diagnostic sensor for colorectal cancer of claim 1, wherein the signal processing unit further comprises a calculation module electrically connected to the transistor, the calculation module for determining an amount of the analyte in the sample from a potential difference measured by the [ion-sensitive field-effect] transistor [EGFET = Transducer].
The limitation, “for determining an amount of the analyte in the sample from a potential difference measured by the [ion-sensitive field-effect] transistor” is functional language that fails to imply a structure and therefore fails to have patentable weight.  As to the calculation module, as stated under claim 3, Cho states that “An Agilent Hewlett-Packard 4156B semiconductor parameter analyzer was used to measure the electrical characteristics of the a-IGZO TFTs and the pH-sensing properties of the EGFETs.”  In addition the measurements include electric potential (Cho: Figs. 2-4).  As such, it is held absent evidence to the contrary, that the calculation module, is inherently capable of “determining an amount of the analyte in the sample from a potential difference measured by the [ion-sensitive field-effect] transistor [EGFET = Transducer]”.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 


B. Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Mochizuki, as applied to claims 1 and 4 above, and further in view of Lee-126.
Claims 5 and 8 read,
5. The diagnostic sensor for colorectal cancer of claim 4, wherein the sensing unit further comprises 
[1] a probe coupled to the analyte-binding material via the analyte in the sample and having a negative charge or a positive charge, and  
[2] 19signals of the analyte are amplified by electrostatic coupling (capacitive coupling) of the probe to electrons in the channel layer of the transistor [not a structure and is inherently what happens in an ISFET in the presence of analyte having charges].  
8. The diagnostic sensor for colorectal cancer of claim 5, wherein the probe comprises metal nanoparticles.  
The prior art of Cho in view of Mochizuki, as explained above, teaches each of the features of claims 1 and 4. 
While Cho teaches attaching antibodies to the working electrode of the sensing element, i.e. the “Detector”, in order to quantify antigens (supra), Cho fails to teach that the sensing unit comprises a probe coupled to the analyte binding materials via the analyte in a sample and having a negative charge or a positive charge as required by claim 5, or that the probe comprises metal nanoparticles, as require by claim 8.
As explained above, Lee-126, sharing common authors/inventors to Cho, teaches essentially the same sensor including the dual-gate ISFET, signal processing unit and the sensing unit.  As also explained above, Lee-126 further teaches each of features 5 and 8, again, as follows:
5. The diagnostic sensor for colorectal cancer of claim 4, wherein the sensing unit further comprises 
[1] a probe 52 [at p. 6, line 39 to p. 7, line 3; e.g. AuNP in Fig. 2] coupled to the analyte-binding material via the analyte in the sample and having a negative charge or a positive charge [as shown in Fig. 2], and  
not a structure and is inherently what happens in an ISFET in the presence of bound analyte and probe having charges as shown in Fig. 2 of Lee-126; see also, e.g., p. 6, lines 39-41].  
8. The diagnostic sensor for colorectal cancer of claim 5, wherein the probe 52 comprises metal nanoparticles [“The nano-probe (52) includes a metal nanoparticle. For example, the metal nanoparticle may be a gold (gold).” at p. 6, lines 43-44].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the probe including the metal nanoparticles (AuNP) coupled to the analyte-binding material (i.e. the antibody in Cho) via the analyte (i.e. the antigen in Cho) because Lee-126 teaches that the probe 52 amplifies the signal (Lee-126: p. 3, lines 21-25; p. 6, lines 39-41).  As such, Lee-126 may be seen as an improvement to Cho in this regard.  (See MPEP 2143.) 
This is all of the features of claims 5 and 8.

C. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Mochizuki, as applied to claims 1 and 4 above, and further in view of US RE39,760 (“Tsang”).
Claim 7 reads,
7. The diagnostic sensor for colorectal cancer of claim 4, wherein the analyte-binding material is an antibody capable of specifically binding to colorectal cancer secreted protein (CCSP) or carcinoembryonic antigen (CEA), each of which is a diagnostic marker for colorectal cancer.  
The prior art of Cho in view of Mochizuki, as explained above, teaches each of the features of claims 1 and 4. 
Cho does not specify an antibody that is attached to the working electrode to quantify an antigen.

The antibodies, fragments, or derivatives of this invention, attached to a solid support, can be used to remove soluble colon carcinoma-associated antigens from fluids or tissue or cell extracts.  In a preferred embodiment, they are used to remove soluble tumor antigens from blood or blood plasma products.  In another preferred embodiment, the antibodies are advantageously used in extracorporeal immunoadsorbent devices, which are known in the art (see, for example, Seminars in Hematology, Vol. 26 (2 Suppl. 1) (1989)).  Patient blood or other body fluid is exposed to the attached antibody, resulting in partial or complete removal of circulating CCAA [“colon carcinoma-associated antigens”] (free or in immune complexes), of CCAA-bearing cells, following which the fluid is returned to the body. …
(Tsang: paragraph bridging cols. 16-17; emphasis added)
Among the antibodies are those capable of attaching carcinoembryonic antigen (CEA) (Tsang: col. 19, lines 20-26.)
Inasmuch as Cho does not limit the antibodies attached to the working electrode or the associated antigen detected, any antibody-antigen pair would be obvious.  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use antibodies capable of selectively bonding CEA as the antibodies immobilized on the working electrode in Cho, in order to detect colorectal cancer, as taught in Tsang. 

D. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Mochizuki, as applied to claims 1 and 12 above, and further in view of US 2015/0197797 (“Rothberg”).
Claim 14 reads,
14. The diagnostic sensor for colorectal cancer of claim 12, wherein different analyte-binding materials are independently immobilized on each of the plurality of sensing units [“Detector”].  

Although the duplication of a plurality of the same diagnostic sensors of Cho is obvious, Cho does not teach having a plurality of diagnostic sensors, each with a different analyte-binding material, as required by claim 14.
Rothberg teaches an array of FET sensors wherein different chemFETs of a given array may be configured for sensitivity to different analytes. For example, in one embodiment, one or more sensors (pixels) of the array may include a first type of chemFET configured to be sensitive to a first analyte, and one or more other sensors of the array may include a second type of chemFET configured to be sensitive to a second analyte different from the first analyte (Rothberg: ¶ 26) and wherein various materials present differing surface compositions that may cause the target biology or chemistry to react differently (Rothberg: ¶ 111). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the plurality of sensors in Cho/Mochizuki to have different binding materials as taught by Rothberg to enable analysis of different analytes simultaneously from the same clinical sample, as taught in Rothberg.

VI. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The article by Lee, I. K., et al. entitled, “A self-amplified transistor immunosensor under dual gate operation: highly sensitive detection of hepatitis B surface antigen” Nanoscale 2015, 7, (28 October 2015) p. 16789-16797, is cited for teaching at least all of the features of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814